DETAILED ACTION
	Applicant’s response of January 4, 2022 has been fully considered.  Claim 19 is amended.  Claims 1-7 and 9-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Pompei et al. (US 2017/0114212), Sandstrom et al. (EP 2033813) (“Sandstrom II”), and Miyazaki (US 2017/0210881).
Regarding claims 1, 16 and 20, Sandstrom teaches a rubber composition for a tire tread with enhanced traction (¶10) comprising from 60 to 100 phr of at least one conjugated diene-based elastomer having a Tg below -30° C (¶17) such as a styrene butadiene rubber (¶53); and about 0.1 to about 30 phr of corncob granules (¶18), wherein the rubber composition contains micro-protrusions of the corncob granules (¶28).
Sandstrom does not specifically teach that the styrene butadiene rubber is made by solution polymerization.  However, Pompei et al. teaches a rubber composition used for a tread of a tire comprising from about 40 to about 90 phr of a solution polymerized styrene butadiene rubber having a glass transition temperature of from -65° C to -55° C (¶15, 16).  Sandstrom and Pompei et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use a solution prepared styrene butadiene rubber, as taught by Pompei et al., in the composition, as taught by Sandstrom, and would have been motivated to do so improve the low temperature performance of the tire while balancing wet traction (¶4, 5).
Sandstrom does not teach that the rubber composition contains from about 1 to about 10 phr of zinc rosinate.  However, Sandstrom II teaches a rubber composition for a tire tread comprising a conjugated diene based rubber, carbon black, silica, and is sulfur cured (Abstract; ¶10, 20, 31), wherein the composition also contains from 1 to 10 phr of zinc soap comprising zinc rosinate, preferably as an in situ formed product of zinc oxide and rosin acid within the rubber composition (¶10).  Sandstrom and Sandstrom II are analogous art because they are from the same field of endeavor, namely that of diene rubber based compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from 1 to 10 phr of zinc rosinate, as taught by Sandstrom II, to the rubber composition, as taught by Sandstrom, and would have been motivated to do so in order to promote enhanced wet traction for the rubber composition (Abstract).
Sandstrom does not teach that the rubber composition is used as a rubber sole for footwear.  However, Miyazaki teaches a rubber composition comprising a diene rubber elastomer, carbon black and/or silica as a filler, and sulfur as a vulcanizing agent (¶9, 11, 13), wherein the rubber composition is used for applications requiring grip force (enhanced traction) such as tire treads and rubber soles (¶130).  Sandstrom and Miyazaki are from the same field of endeavor, namely that of diene rubber compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use the rubber composition, as taught by Sandstrom, as a rubber sole, as taught by Miyazaki, and would have been motivated to do so because it is commercially desirable to find multiple end uses for a product.
Regarding claim 2, Sandstrom teaches that the rubber composition contains corncob protrusion generated micro-cavities formed by a release of a portion of the corncob granule protrusions (¶29).
Regarding claims 3, 11, 13-15, 17, and 18, Sandstrom teaches that the rubber composition comprises from about 30 to about 110 phr of reinforcing filler comprised of precipitated silica and carbon black (¶19-21).  The rubber composition also contains at least one coupling agent (¶23) such as bis(triethoxysilylpropyl) polysulfide with a polysulfide bridge of about 2 to about 5 sulfur atoms or alkoxyorganomercaptosilane (¶73, 74).  
Regarding claim 6, Sandstrom teaches that the rubber composition is vulcanized (cured) in the presence of a sulfur vulcanizing agent such as elemental sulfur (¶82).
Regarding claim 7, Sandstrom teaches that natural rubber is additionally used in the rubber composition (Table 1, Samples).
Regarding claims 9 and 10, claim 9 states that the rubber composition also includes “up to about 25 phr” of at least one of another type of rubber selected from a list.  The phrase “up to” includes the amount of 0 and therefore, this is not a required component of the rubber composition.  MPEP 2173.05(c) II.  

Claims 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Pompei et al. (US 2017/0114212), Sandstrom et al. (EP 2033813) (“Sandstrom II”), and Miyazaki (US 2017/0210881) as applied to claim 1 above, and further in view of Sanders et al. (US 2017/0361658).
Sandstrom, Pompei et al., Sandstrom II, and Miyazaki teach the rubber composition as set forth above.  Sandstrom does not teach that the rubber composition contains from about 2 to about 40 phr of a petroleum based rubber processing oil and a triglyceride vegetable oil such as soybean oil, sunflower oil, palm oil, or rapeseed oil.  However, Sanders et al. teaches a rubber composition comprising a diene rubber, carbon black, silica, and is sulfur cured that is used as a tire tread (Table 1; ¶1 and 93), wherein the rubber composition comprises between 5 and 50 phr (¶60) of a combination of a petroleum based oil and a vegetable oil such as soybean oil or sunflower oil (¶58-59).  Sandstrom and Sanders et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber based rubber composition useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use between 5 and 50 phr of a combination of a petroleum based oil and a vegetable oil, as taught by Sanders et al., in the rubber composition, as taught by Sandstrom, and would have been motivated to do so in order to enhance the processability of the rubber composition (¶57).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Pompei et al. (US 2017/0114212), Sandstrom et al. (EP 2033813) (“Sandstrom II”), and Miyazaki (US 2017/0210881) as applied to claim 1 above, and further in view of Blok et al. (US 6,670,416).
Sandstrom, Pompei et al., Sandstrom II, and Miyazaki teach the rubber composition as set forth above.  Sandstrom does not teach that the rubber composition comprises at least one of clay, talc, and calcium carbonate.  However, Blok et al. teaches a rubber composition comprising a diene rubber, carbon black, silica, sulfur and is used a tire tread (Table 1; Col. 7, lines 60-65; Col. 8, lines 40-45), wherein the rubber composition comprises clay and/or talc (Col. 5, lines 20-25).  Sandstrom and Blok et al. are analogous art because they are from the same field of endeavor, namely that diene rubber compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have been motivated to add clay or talc, as taught by Blok et al., to the rubber composition, as taught by Sandstrom, and would have been motivated to do so because using these as part of the filler can reduce cost (Col. 5, lines 20-25).

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.  
Applicant argues that the instant invention achieves unexpected results when combining a solution polymerized styrene butadiene rubber, about 0.1 to about 30 phr of corncob granules, and about 1 to about 10 phr of zinc rosinate and that these unexpected results overcome the obviousness rejection of record.  To support this position, applicant has submitted data in Rule 1.132 Declaration on August 27, 2021 and a supplemental Declaration on January 4, 2022.  However, this data is unpersuasive.
	In response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
	In this case, the compositions are not commensurate in scope with the claims.  The claimed amount of corncob granules is about 0.1 to about 30 phr and the examples use 10 and 20 phr.  The amounts of 10 and 20 phr are insufficient to represent the entire claimed range of 0.1 to 30 phr.  The Office cannot ascertain if the results are also unexpected at amounts of 0.1 and 30 phr from the results presented at 10 and 20 phr.  While the amounts of 10 and 20 phr are within the range claimed by applicant, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  Not every amount within the range must be represented, but the endpoints should be represented.  If applicant wishes to amend the claim to contain 10 to 20 phr of corncob granules, then the results can be evaluated anew.  Further, as for the zinc rosinate, the amount claimed is about 1 to about 10 phr and the examples all use 1 phr of zinc rosinate.  The same rationale applies for the zinc rosinate component as set forth above for the corncob granules.  Additionally, the Control and SOPOL-02A example cannot be compared because the rubber used and the acid used have both been changed.  Based on the above deficiencies, the results submitted are not commensurate in scope with the claims and therefore do not provide evidence of unexpected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767